United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, HATO REY
STATION, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Schell-Asad, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0243
Issued: April 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant, through counsel, filed a timely appeal from a
September 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly issued a decision terminating appellant’s
wage-loss compensation benefits, effective September 23, 2014 as he had no further
employment-related disability; and (2) whether OWCP properly terminated his authorization for
medical benefits.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On July 23, 2009 appellant, then a 44year-old customer service supervisor, filed an occupational disease claim (Form CA-2) for a
severe anxiety disorder which he attributed to his federal employment. He stopped work on
July 8, 2009.
On November 17, 2009 appellant filed a claim for compensation (Form CA-7) beginning
October 24, 2009. OWCP denied the emotional condition claim by decision dated July 20, 2010.
The decision was appealed to the Board and by decision dated July 20, 2011 the Board set aside
the July 20, 2010 OWCP decision. The Board found that appellant had not established as
compensable work factors that he worked an irregular schedule with long hours or experienced
harassment or discrimination. It further determined that appellant had not shown that the
employing establishment erroneously reassigned him, issued disciplinary action, or failed to
provide reasonable accommodation. The Board found, however, that appellant had established
as compensable work factors that he was present at the scene of an accident where a customer
died in the parking lot of appellant’s work location on July 14, 2008 and that his supervisor had
instructed him to direct traffic in that parking lot following the death of the customer. The Board
remanded the case for OWCP to evaluate the medical evidence and determine whether appellant
sustained an emotional condition as a result of the compensable employment factors. The facts
and circumstances as set forth in the Board’s prior decision are incorporated herein by reference.
OWCP then prepared an updated statement of accepted facts (SOAF), which included the
newly accepted employment factors, and forwarded it to appellant with a request to have his
treating physician prepare a medical report on causal relationship. Counsel for appellant
subsequently submitted a report dated June 25, 2012, Dr. Fernando J. Cabrera, Jr., a Boardcertified psychiatrist. Dr. Cabrera related that on July 14, 2008 appellant sustained trauma after
“a customer was killed by another customer with his vehicle.” He noted that the incident
reminded him of his son’s death in August 2007.2 Dr. Cabrera diagnosed panic disorder
aggravated by the events of July 17, 2008. He indicated that appellant stopped work in
July 2009 because of ongoing problems and remained disabled from employment. Dr. Cabrera
attributed the aggravation of his condition to problems with coworkers, his son’s death, and the
customer’s death at the employing establishment. He diagnosed post-traumatic stress disorder
(PTSD), recurrent major depression and recurrent panic disorder, all of which were in partial
remission. Dr. Cabrera found that the death of the customer on July 14, 2008 resulted in
appellant’s PTSD and that he was totally disabled. He opined that he required “psychiatric
treatment indefinitely.”
On September 7, 2012 OWCP referred appellant to Dr. Jose Rios-Robles, a Boardcertified psychiatrist and internist, for a second opinion examination. In a report dated
September 25, 2012, Dr. Rios-Robles discussed appellant’s history of PTSD and trauma when
his son was killed and when he saw a person killed at work. He diagnosed PTSD in remission.
Dr. Rios-Robles determined that it did “not appear that [appellant] was suffering from disabling
2

In a report dated June 18, 2012, Dr. Miguel Angel Rivera-Cuadrado, an attending psychologist, noted that
appellant’s supervisor told him “to deal with the accident in the surroundings of the [building] even though he had
recently lost a son. He diagnosed major depression.

2

residuals of the accepted condition. Even though he has a history of PTSD, from my evaluation
it appears that it is well controlled under Dr. Cabrera’s care.” Dr. Rios-Robles opined that
appellant “may benefit from continued treatment for the alleged employment-related condition”
but determined that he had no current disability from a psychological standpoint. He concluded
that his witnessing of a customer being killed caused a temporary aggravation of PTSD but that
with treatment his condition “appears to be ameliorating….”
On November 14, 2012 OWCP accepted a temporary aggravation of PTSD that had
resolved no later than September 25, 2012. Appellant was advised that if he had any wage loss
due to the accepted condition, he should file a claim for disability compensation (Form CA-7).
In a decision dated November 16, 2012, it terminated appellant’s eligibility for wage-loss
compensation, effective that date, finding that Dr. Rios-Robles’ opinion constituted the weight of
the evidence and established no further disability due to his accepted work injury.
On November 16, 2012 OWCP requested pay rate information from the employing
establishment to process claims for wage-loss compensation (Forms CA-7) for the period
October 24 to December 11, 2009. On November 20, 2012 appellant elected to receive FECA
benefits rather than his Social Security Administration disability benefits.3
On December 4, 2012 appellant requested an oral hearing before an OWCP hearing
representative regarding the November 16, 2012 termination decision. Counsel argued that
OWCP had failed to consider the reports of his attending physicians when terminating
appellant’s eligibility for wage-loss benefits.
On January 22, 2013 appellant filed a claim for compensation (Form CA-7) for the period
December 16 to 31, 2012. In a January 25, 2013 response, OWCP advised him that as it had
terminated his wage-loss compensation, effective November 16, 2012, and as appellant was not
currently receiving compensation from OWCP, it would not take any action on his claim for
compensation. By letter dated February 4, 2013, appellant contended that as OWCP had
accepted his claim for temporary aggravation of PTSD, he should have been eligible to receive
disability compensation from July 7, 2009 (the date he stopped working) through November 16,
2012 (the date of the termination).
By decision dated March 5, 2013, an OWCP hearing representative vacated the
November 16, 2012 termination decision, finding that a conflict existed between Dr. Cabrera and
Dr. Rios-Robles regarding whether appellant had continued employment-related PTSD and
disability. The hearing representative instructed OWCP to obtain a referee opinion regarding
whether he had ongoing residuals of the accepted temporary aggravation of PTSD, his current
work status, whether he had depression or panic disorder due to the accepted work factor, and, if
so, whether it continued.

3

The Social Security Administration had awarded appellant benefits for disability beginning January 2010.

3

On November 19, 2013 OWCP referred appellant to Dr. Rafael Perez-Espejo, a Boardcertified psychiatrist, for an impartial medical examination.4 In a report dated December 13,
2013, Dr. Perez-Espejo found that appellant “continues to report symptoms that seemingly
started after the death of his son and were exacerbated by the incident in the [employing
establishment] and his allegations of harassment and discrimination, as well as working long
hours and an irregular schedule.” He noted that appellant related severe anxiety on the airplane
ride to the appointment. Dr. Perez-Espejo found that appellant’s symptoms were consistent with
major depression and PTSD and that there was “also a significant component of character
pathology,” specifically borderline and histrionic traits. He stated, “It is clear during the
interview [appellant’s] intense desire to present as an extremely ill individual, exaggerating
symptoms to the point of lacking credibility, having to take an extra dose of sedatives before
seeing me, alleging to have soiled himself during the airplane ride, [and] his pitiful
appearance….” Dr. Perez-Espejo related, “I have no doubt of his suffering after losing his son
and the possible aggravation of symptoms following the accidental death of the customer in the
parking lot. However, after so many years of treatment, including psychotherapy and medication
management, his presentation, in my opinion, is artificially exaggerated for the obvious
secondary gain.”
Regarding whether appellant’s temporary aggravation of PTSD ceased, Dr. Perez-Espejo
stated:
“In my opinion [appellant] does not currently show any symptoms of PTSD,
admitting that if he takes his medication he does not suffer nightmares or
flashbacks. I have to add that his presentation is muddled by his symptom
embellishing, which reduces his credibility further. Therefore, it is my opinion
that his temporary aggravation of PTSD has resolved.” (Emphasis in the
original.)
Dr. Perez-Espejo opined that appellant did not sustain depression and anxiety due to the
compensable work factors but instead due to the death of his son and alleged harassment and
discrimination at work. He found that appellant did not have panic disorder. Dr. Perez-Espejo
opined that he was not capable of performing his usual employment. He stated, “In view of how
heavily medicated he is and his alleged need to continue these medications -- or else his
symptoms rapidly resurface -- he would be unable to perform those duties.”
On July 31, 2014 OWCP notified appellant that it proposed termination of his
compensation and authorization for medical treatment.
In a report dated August 13, 2014, Dr. Cabrera discussed his treatment of appellant
beginning in 2001 for mild anxiety. He disagreed with Dr. Perez-Espejo’s finding that he had
borderline and histrionic personality traits. Dr. Cabrera also disagreed with Dr. Perez-Espejo’s
finding that appellant sustained only a temporary aggravation of PTSD, noting that it had lasted
4

From March to August 2013 OWCP attempted to locate a physician to perform a referee examination in
appellant’s geographical area. On August 28, 2013 it advised his counsel that it could not find a local physician to
perform the evaluation and indicated that it might have to refer him to a physician in Florida. On November 21,
2013 appellant noted that he did not object to an examination in Florida if his expenses were paid.

4

more than two years since July 14, 2008. He noted that Dr. Perez-Espejo determined that
appellant did not have nightmares due to PTSD because he was taking medication and also found
that he could not perform his usual employment because of medication usage. Dr. Cabrera
diagnosed chronic PTSD, chronic major depression, and panic disorder, all in partial remission.
He opined that appellant was disabled from employment beginning July 2009 due to the July 14,
2008 work incident and stated, “I cannot understand Dr. Perez when he stated that [appellant] is
overly medicated and in no condition to work, but at the same time he stated that [appellant] is
under remission of symptoms.”
In a statement dated August 22, 2014, appellant’s counsel contended that Dr. PerezEspejo concluded without explanation that his symptoms were due to secondary gain. He further
alleged that the physician’s report was contradictory as he found the PTSD was in remission but
that appellant had nightmares without medication. Counsel also noted that Dr. Perez-Espejo
opined that appellant was unable to work due to his medication use.
By decision dated September 23, 2014, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that date. It determined that Dr. Perez-Espejo’s
opinion constituted the weight of the evidence and established that he had no further residuals of
his accepted employment injury.
On appeal appellant describes the events of July 14, 2008 and the employing
establishment’s denial of his request for reasonable accommodation. He stopped work on
July 23, 2009. Appellant asserts that the opinion of Dr. Perez-Espejo is contradictory and
contrary to established diagnostic criteria.
LEGAL PRECEDENT -- ISSUE 1
The term disability as used in FECA5 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not properly adjudicate the issue presented. By decision
dated November 14, 2012, OWCP accepted appellant’s July 23, 2009 occupational disease claim
for a temporary aggravation of PTSD. Appellant stopped work on July 8, 2009 and did not
return. On November 17, 2009 he filed a claim for compensation for the period October 24 to
November 16, 2009. Appellant also filed claims for compensation for the period November 8
to 27, 2009. On February 4, 2013 he questioned why he had not received compensation from
July 7, 2009 through November 16, 2012.
5

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

5

OWCP terminated appellant’s compensation effective September 23, 2014 after finding
that the opinion of Dr. Perez-Espejo, the impartial medical examiner, established that he had no
further disability after that date due to his accepted employment injury. As it was not paying him
wage-loss compensation, however, it improperly characterized the issue as a termination of
wage-loss compensation and medical benefits.8 The issue was whether appellant met his burden
of proof to establish wage-loss compensation beginning October 24, 2009 due to his accepted
employment injury. OWCP regulations provide that compensation for wage loss due to
disability is available for any period during which an employee’s work-related medical condition
prevented him or her from earning the wages earned before the work-related injury.9 It must
evaluate the evidence and determine whether appellant has met his burden of proof to show that
he was unable to work during the claimed period. OWCP relied upon the opinion of Dr. PerezEspejo to find that appellant’s eligibility for wage-loss compensation was terminated after
September 23, 2014. In his December 13, 2013 report, however, Dr. Perez-Espejo did not
provide an opinion regarding whether appellant had sustained any periods of disability from
work due to his accepted employment injury. Instead, he found no current symptoms of PTSD,
though he further noted that this was based in part on appellant’s indication that had no
symptoms as long as he took his medication. Dr. Perez-Espejo did not address whether appellant
was disabled at any time beginning October 24, 2009. As OWCP failed to issue an appropriate
decision adjudicating appellant’s claim for compensation beginning October 24, 2009, the case
will be remanded for this purpose.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.10 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.11
ANALYSIS -- ISSUE 2
OWCP determined that a conflict existed between Dr. Cabrera, appellant’s attending
physician, and Dr. Rio-Robles, an OWCP referral physician, regarding whether he had continued
residuals of his temporary aggravation of PTSD requiring further medical treatment. It referred
him to Dr. Perez-Espejo to resolve the conflict and, based on his opinion as the impartial medical
examiner, terminated appellant’s entitlement to medical benefits effective September 23, 2014.
The Board finds, however, that the record did not contain a conflict in medical opinion at the
time of OWCP’s referral of appellant to Dr. Perez-Espejo. Dr. Cabrera diagnosed PTSD due to
the compensable work factor and found that appellant required additional psychiatrist treatment.
In a report dated September 25, 2012, Dr. Rios-Robles diagnosed PTSD “well controlled under
8

G.U., Docket No. 12-1725 (issued March 14, 2013); see also L.E., Docket No. 09-1855 (issued July 2, 2010).

9

See 20 C.F.R. §§ 10.401(a), 10.403; Judith A. Cardiddo, 55 ECAB 348 (2004).

10

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

11

Id.

6

Dr. Cabrera’s care” and found that appellant was not disabled from a psychological standpoint.
He opined that appellant might benefit from continued medical treatment. As neither physician
determined that he no longer required treatment for his accepted work injury, there was no
conflict on the issue at the time OWCP referred him to Dr. Perez-Espejo.12 Consequently,
Dr. Perez-Espejo is an OWCP referral physician rather than an impartial medical examiner.13
The Board finds that the opinion of Dr. Perez-Espejo is insufficient to establish that
appellant has no further need for medical treatment due to his accepted temporary aggravation of
PTSD. In a report dated December 13, 2013, Dr. Perez-Espejo indicated that his symptoms were
consistent with PTSD and major depression and that he also had borderline and histrionic traits.
He found that appellant exaggerated his symptoms for secondary gain. In answer to the question
of whether appellant’s temporary aggravation of PTSD had ended, Dr. Perez-Espejo opined that
he had no further employment-related aggravation of PTSD as he related that he did not have
nightmares or flashbacks when he took his medication and as his presentation showed symptom
magnification. It is unclear from Dr. Perez-Espejo’s report, however, whether he found that
appellant had no further symptoms of his accepted temporary aggravation of PTSD because he
was being adequately medicated or because the condition had resolved. Further, as discussed,
the remaining evidence of record from Dr. Cabrera and Dr. Rios-Robles is insufficient to show
that he does not require further medical treatment for his accepted temporary aggravation of
PTSD. Consequently, OWCP did not meet its burden of proof to terminate appellant’s
entitlement to medical benefits.
CONCLUSION
The Board finds that OWCP improperly issued a decision terminating appellant’s wageloss compensation, effective September 23, 2014 on the grounds that he had no further
employment-related disability. The Board further finds that OWCP improperly terminated his
authorization for medical benefits.

12

A conflict in medical opinion exists when there are opposing reports of virtually equal weight and rationale
between a physician making the examination for the United States and a physician of the employee. See 5 U.S.C.
§ 8123; Darlene R. Kennedy, 57 ECAB 414 (2006).
13

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (standing for the proposition that if there is no conflict
with respect to the specific issue considered, the physician is considered a second opinion physician and the report is
considered for its probative value).

7

ORDER
IT IS HEREBY ORDERED THAT the September 23, 2014 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this opinion of the Board.14
Issued: April 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

8

